Citation Nr: 1123466	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Meniere's disease, claimed as dizziness.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reopened and denied claims for bilateral hearing loss and tinnitus, and denied a claim for Meniere's disease.  Notwithstanding the RO's action, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A claim for hearing loss and tinnitus was denied by rating decision in September 2007.  Evidence received since that decision is new, relates to a material fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

2.  Bilateral hearing loss did not begin in service or for many years thereafter and is not otherwise related to service.

3.  Tinnitus did not begin in service or for many years thereafter and is not otherwise related to service. 

4.  Meniere's disease did not begin in service or for many years thereafter and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.385 (2010).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The criteria for service connection for Meniere's disease are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was provided notice by letter dated in February 2009, which substantially complied with the notice requirements.  The Veteran has been apprised of what is required to establish his claims of entitlement to service connection, as well as the requirement that new and material evidence be submitted.  Therefore, VA has satisfied its duty to notify the Veteran.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records and obtained medical opinions as to the etiology and severity of the claimed disabilities.  The Board notes that a VA examination was not provided in this case.  The Veteran is incarcerated, and it appears from the record that it was not possible to conduct an examination.  The complete claims file, including recent treatment records, was reviewed by the VA examiner who provided an opinion as to the etiology of the Veteran's disabilities.  As the issue in each of the claims presented is service connection, the etiology of the claimed disabilities is of primary importance.  Therefore, the record review provided by the VA was sufficient, and VA has satisfied its duty to assist the Veteran in this regard.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

New and Material Evidence

The Veteran's original claim for hearing loss and tinnitus was denied by a rating decision in September 2007.  The Veteran never sent in a Notice of Disagreement with this decision that meets the criteria of 38 C.F.R. § 20.201.  Rather, he sent in a claim to reopen in August 2008, noting then that if a further rating decision "is unfavorable please provided [sic] me with a [Statement of the Case] so I may proceed to the next appropriate level of appeal."  This is a somewhat ambiguously worded statement, since he did not express disagreement with the prior denial but stated that he would disagree with a denial in the future.  In any event, the Board's determination that this does not constitute a Notice of Disagreement will not prejudice the Veteran, given the reopening described below.

A previously denied claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2007 decision consisted of service treatment records, the report of an audiological evaluation conducted in February 2002, and VA treatment records dated prior to 1995.  The claim was denied because there was no evidence that the current disabilities are related to service.  

Relevant evidence that has been associated with the claims folder since the September 2007 rating decision includes a March 2009 statement from the Veteran's current physician opining that his hearing loss and tinnitus are related to service.  This evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claims for service connection for hearing loss and tinnitus are reopened.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis, something which the RO has already done, so the Veteran will not be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active military service. 38 U.S.C.A. § 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, and Meniere's disease, which he contends result from noise exposure in service.  His DD Form 214 establishes that he worked as a radio operator, and he had one year of service in Vietnam.  Exposure to combat noise has been conceded. 

At entry into service, in January 1966, pure tone thresholds (in ASA units, as converted to ISO (ANSI) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
0
LEFT
10
5
10
10
5

A November 1966 examination revealed the following thresholds (in ASA units, as converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
5
0

At separation, in January 1969, the Veteran's pure tone thresholds were the following:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

There is no evidence of any complaints of or treatment for hearing loss, tinnitus, or dizziness in service.  During the Veteran's separation physical examination, his hearing thresholds were within normal limits.  The Veteran specifically denied experiencing hearing loss or any other ear problems on the health questionnaire administered upon separation in January 1969, and no diagnoses or symptoms of tinnitus, Meniere's disease, or dizziness were noted.  

VA outpatient treatment records indicate that tinnitus was diagnosed in March 1982, when the Veteran reported ringing in his ears since Vietnam.  At that time, he described intermittent tinnitus in the left ear only, and he specifically denied any hearing loss.  During a VA examination conducted in January 1988, the Veteran reported that his current symptoms included "ringing ears."  He also reported during a mental health evaluation in May 1992 that he "hears a ringing noise."

The claims file contains prison treatment records which reflect that hearing loss was diagnosed in February 2002.  The examiner's report notes moderate/severe mixed monaural hearing loss, apparently in the left ear.  A pure tone threshold test was performed.  These treatment records also note that the Veteran complained of dizziness in 2005.  

The record includes the results of an audiological evaluation performed in June 2008, in which the Veteran is noted to have "bilateral hearing loss [secondary] to military experience."  The Veteran complained of poor hearing in the right ear, as well as tinnitus "caused by past noise exposure."  He was wearing in hearing aid in the left ear.  Pure tone thresholds, in decibels, were presented on a graph and appear to be the following:






HERTZ



500
1000
2000
3000
4000
LEFT
70
75
80
-
90
RIGHT
30
30
30
-
30

The examiner diagnosed mild sensorineural hearing loss in the right ear at low frequencies, and moderate/severe loss at 6000 to 8000 KHz.  

A February 2009 letter from R.S., M.D., states that the Veteran's impaired hearing and tinnitus "are a direct result of his military service, as a radio operator."  He also associates the Veteran's hearing complaints with exposure to weapons noise in Vietnam.  Treatment records indicate that Meniere's disease was diagnosed in March 2009, and the Veteran continued thereafter to complain of dizziness.  

The claims file was reviewed in November 2009 by a VA examiner, who noted that the Veteran's hearing was normal upon entry to and separation from service and that there were no complaints relative to the ears, dizziness, or tinnitus during service.  Referring to the 2002 audiogram, the examiner noted that 33 years had passed between the Veteran's normal hearing test at separation from service and the first diagnosis of hearing loss.  He opined that it was "not reasonable" to conclude that military noise exposure is responsible for hearing loss or Meniere's disease.  

After carefully reviewing the relevant evidence, the Board concludes that the service connection is not warranted for the Veteran's claimed hearing loss, tinnitus, and Meniere's disease.  The evidence reflects that none of these conditions manifested in service or for many years thereafter.  The Veteran had no complaints relating to his ears in service, and he specifically denied any such problems during his separation examination.  The Veteran first reported tinnitus 13 years after service.  Neither hearing loss nor Meniere's disease manifested until more than 30 years after separation, which weighs against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that a medical professional has associated the Veteran's hearing loss and tinnitus with noise exposure in service.  The examiner did not indicate that he had reviewed the medical evidence, and thus he did not offer any rationale for his opinion in light of the findings at separation from service.  The examiner also did not indicate an extensive history of treating the Veteran, and, in this regard, the opinion is distinguishable from the situation addressed in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords this opinion less weight in assessing the etiology of the Veteran's disability than that of the VA examiner, who had the benefit of reviewing the Veteran's entire record.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson, 230 F.3d at 1333 (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, each of the claimed conditions is manifested by subjective symptoms which the Veteran is competent to describe.  However, he specifically denied any problems of the ears in his January 1969 separation questionnaire.  To the extent that his claims reflect the view that these disabilities date back to service, he has provided markedly inconsistent statements.  Such inconsistencies render his lay contentions not credible.  Absent lay contentions that are both competent and credible, the lay evidence of record has no probative value whatsoever, particularly as compared to the medical evidence of record.  

In summary, the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss, tinnitus, and Meniere's disease, and these claims must be denied.  The benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been received, the claims for service connection for hearing loss are reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claims for service connection for tinnitus are reopened; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for Meniere's disease is denied. 


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


